1 So.3d 321 (2009)
Willie T. SILIMON, a/k/a Donald Richardson, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-2797.
District Court of Appeal of Florida, Third District.
January 21, 2009.
Carlos J. Martinez, Public Defender, and Manuel Alvarez, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Ansley B. Peacock, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Wike v. State, 698 So.2d 817 (Fla.1997).